DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-20
Withdrawn claims: 				12
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-11, 13-20
Currently rejected claims:			1-11, 13-20
Allowed claims:				None

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-11 and 13-20) in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that Group II requires a molecular weight that is within the range of less than about 100 Daltons required in Group I.  Applicant argued that, since the molecular weight range in elected Group I includes a molecular weight range in Group II, the search for the molecular weight of elected Group I will include a search for the molecular weight of Group II.  As such, the claims of the two groups cannot be considered as separate inventions and there is no undue burden to the Office for searching both Groups I and II.
This is not found persuasive because the invention(s) of claims 1, 13, 15, and 17-18 do not require the protein to have any particular molecular weight, let alone a molecular weight of less than 100 Daltons.  The invention(s) of these claims also do not require the protein to have any particular PDCAAS while the invention of Group II requires a combination of a specific molecular weight and a specific PDCAAS.  Since the search for the invention(s) of claims 1, 13, 15, and 17-18 includes proteins having any molecular weight and any PDCAAS while the search for the invention of Group II includes proteins having a specific molecular weight and specific PDCAAS, the search for the inventions of Groups I and II presents an undue burden to the Office.  Therefore, Applicant’s arguments are unpersuasive.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 9 and 15-16 are objected to because of the following informalities.
Claim 9 reads “The process of claim 8; further processing step is reducing water content of the combined soluble and insoluble pea protein product”.  It should read as “The process of claim 8, comprising a further processing step of reducing the water content of the combined soluble and insoluble pea protein product” or a similar statement.   
Claims 15 and 16 need a period at the end of the sentences.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-11, 14, 16, and 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claim 2, the broadest reasonable interpretation of the product includes a pea protein wherein at least about 60% of the protein has a molecular weight of less than about 100 Daltons.  In the field of the art, it is within the ambit of a skilled practitioner to produce a pea protein product containing pea proteins having a molecular weight lower than that of the native pea proteins through processes such as protein hydrolysis (US 2019/0053517 to Chandak [0026]).  The state of the art at the time of filing shows that a skilled practitioner would readily recognize how to modify proteins through hydrolysis to reduce their molecular size, thereby producing proteins having a molecular weight lower than the molecular weight of the native form of the protein.  However, producing a protein having a molecular weight less than about 100 Daltons is not predictable.  Since proteins comprise polymers of amino acids and the lowest molecular weight of any single amino acid is 75 Daltons as found in glycine as evidenced by Promega (“Amino Acid Structures, Codes and Reference Information”, 2021, Promega,  https://web.archive.org/web/20211026123540 /https://www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/)(page 2, row 8 of the table), a protein comprising at least two amino acids would necessarily have a molecular weight greater than the claimed 100 Daltons.  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to produce a pea protein product wherein at least about 60 % of the protein has a molecular weight of less than 100 Daltons.  Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claim 2 and its dependents.
Claims 3-11, 14, 16, and 19-20 are rejected according to the same rejection due to their dependence on claim 2.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 11, and 15-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “less than about 100 Daltons”, and the claim also recites “less than about 30” and “preferably less than about 20 Daltons” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites a step (j) of further processing the protein product remaining in the water solution produced in step (i).  However, neither the claim nor the present specification define the meaning of “further processing” so as to specify what this step actually entails.  In the absence of this information, step (j) does not actually recite a meaningful method step, rendering the claim indefinite.
Claim 11 recites step (a) of making a water insoluble pea protein product and step (b) of making a water soluble pea protein product.  However, it is not clear that these steps actually correspond to steps (h) and (j) of claim 3 from which claim 11 depends.  As currently written steps (a) and (b) of claim 11 could be any method of making these two components and are not actually limited to the method of claim 3.  Therefore, the claim is indefinite.
Regarding claims 15 and 16, the phrase in the parentheses renders the claims indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.

Claim Rejections – 35 USC § 101/112
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.  Claims 17-20 are “‘[u]se’ claims that do not purport to claim a process, machine, manufacture, or composition of matter”.  In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101 "). See MPEP 2173.05(q).
Claims 17-20 are also rejected under 35 U.S.C. 112(a).  Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13, 15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandak (US 2019/0053517).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Chandak teaches a pea protein product (corresponding to the food product comprising the pea protein material) comprising: (a) greater than about 40% dry weight pea protein ([0034]-[0035], [0037]); wherein (b) at least 20% dry weight of the pea protein is soluble at room temperature at about pH 6-8 (Abstract, [0022]).  Chandak also teaches that the protein product also comprises: (c) carbohydrates (corresponding to starches, fibers, and celluloses) [0038].  Since the concentration of pea protein in the product is greater than about 40% dry weight, then the concentration of carbohydrates is less than about 60% dry weight of the product, which overlaps the claimed carbohydrate concentration.  The concentration of pea protein within the product falls within the claimed concentration while the relative concentration of soluble pea protein and the total concentration of carbohydrates in the product overlap the claimed concentrations.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  MPEP 2131.03(II).  In the present case, the claim does not require the carbohydrate to be soluble or to be of any particular type so that any asserted effect attributed to the presence of the soluble pea protein and the presence of the carbohydrate is not necessarily within the scope of the claim.  Also, there is no evidence demonstrating criticality of the amount of carbohydrate in the product.  For these reasons, the relative concentration of soluble pea protein and the total concentration of carbohydrate in the product disclosed by Chandak are sufficiently specific.  
Regarding claim 13, Chandak teaches the invention as described above in claim 1, including the food product does not contain any animal, egg, gelatin, milk, wheat, or soybean based materials ([0011], [0006], claim 20).
Regarding claim 15, Chandak teaches the invention as described above in claim 1, including the food product is selected from a group comprising milks, sports drinks, nutritional beverages, fruit-based beverages, carbonated beverages, non-dairy beverages, acidified hot-fill beverages, Ready-to-Drink beverages, retorted beverages, aseptic packed beverages, gravies, sweet and sour sauces, fermented based sauces, broths, tomato based sauces, soups, white sauces, bakery products, meat analogs, cheese analogs, and non-dairy products ([0004], [0036], [0043], claim 12).
Regarding claim 17, Chandak teaches the invention as described above in claim 1, including the pea protein stabilizes a food product against air separation (corresponding to foam stability), foam separation, water separation, and protein coagulation during heated, ambient, refrigerated and frozen constant (corresponding to storage) and cycling conditions ([0004]-[0005], [0023], claims 17-18).
Regarding claim 18, Chandak teaches the invention as described above in claim 1, including the pea protein product comprises greater than about 40% dry weight pea protein ([0034]-[0035], [0037]), which falls within the claimed protein concentration.  It also teaches that the pea protein product is a food product such as meat analogs, cheese analogs, bakery products, and confectionary products [0043] and that the pea protein creates viscosity and stabilization in the food products ([0003]-[0004]).  Although it does not disclose all the recited uses in all the recited food products, Chandak teaches the same pea protein as claimed and instantly disclosed.  As such, the pea protein of Chandak would necessarily have the claimed features in the claimed food products.  It is noted that claim 18 is a recitation of an inherent characteristic wherein the pea protein of Chandak is capable of comprising the claimed features in the claimed products.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foster (US 10,143,226).
Regarding claim 1, Foster teaches a pea protein product (corresponding to foodstuffs and beverages comprising pea protein concentrate) containing about 1 wt.% to about 99 wt.% pea protein concentrate (column 12, lines 32-34, 38-39) having a minimum protein concentration of 70% dry weight (column 10, lines 41-43).  Foster also discloses that the product contains carbohydrates (corresponding to sugar) (column 12, lines 25-27).  Therefore, it discloses a pea protein product comprising: (a) an amount of pea protein which overlaps the claimed pea protein concentration; and (c) an amount of carbohydrates which overlaps the claimed pea protein concentration.  “If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).  MPEP 2131.03(II).  In the present case, the claim does not require the carbohydrate to be soluble or to be of any particular type so that any asserted effect attributed to the presence of the pea protein and the present of the carbohydrate is not necessarily within the scope of the claim.  Also, there is no evidence demonstrating criticality of the amount of carbohydrate in the product.  For these reasons, the relative concentration of soluble pea protein and the total concentration of carbohydrate in the product disclosed by Foster are sufficiently specific.  Foster also discloses that (b) the pea protein is has greater than 95% solubility (column 11, lines 22-23) at room temperature at about pH 7 (corresponding to the water with which the protein concentrate is mixed having a pH of about 7) (column 20, lines 27-28), which falls within the claimed solubility range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-11, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 10,143,226) as applied to claim 1 above, as evidenced by Promega (“Amino Acid Structures, Codes and Reference Information”, 2021, Promega,  https://web.archive.org/web/20211026123540/https://www.promega.com/resources/tools/amino-acid-chart-amino-acid-structure/).
Regarding claim 2, Foster teaches the invention as described above in claim 1.  It does not teach that at least about 60% of the pea protein has a molecular weight less than about 100 Daltons.  However, as explained above in the 35 U.S.C. §112(a) rejection of claim 2, the lowest molecular weight of any single amino acid is 75 Daltons as found in glycine as evidenced by Promega (page 2, row 8 of the table).  Therefore, a protein comprising at least two amino acids would necessarily have a molecular weight greater than the claimed 100 Daltons.  The specification does not provide direction or disclose enough information for one of ordinary skill in the art to produce a pea protein product wherein at least about 60 % of the protein has a molecular weight of less than 100 Daltons.  This explanation is not a 35 U.S.C. 103 rejection as claim 2 is not being examined in relation to the prior art due to the claim not being in condition for examination as related to a prior art search and analysis.  However, this explanation serves as the best interpretation of the subject matter that claim 2 recites and the basis of the subsequent rejections of claims 3-11, 14, 16, and 19-20 which depend from claim 2.
Regarding claim 3, Foster teaches the invention as described above in claim 2, including the process includes the steps of: (a) grinding dehulled dry peas (column 7, lines 8-12); (b) mixing the ground peas with water to make a slurry (column 7, lines 21-22); (d) coagulating the protein to make an insoluble protein in an intermediate protein slurry (corresponding to alkaline proteolytic extraction to produce proteolytically modified yellow pea proteins) (column 7, lines 35-37, 45-48); (e) neutralizing the insoluble protein in the intermediate protein slurry (corresponding to reducing the pH of the slurry (column 8, lines 11-4) from its initial pH of about 7.5 to about 9.5 (column 7, lines 41-43)); a combination of the claimed steps (c) and (h) of separating insoluble fiber and starch portions from the neutralized intermediate protein slurry and separating water from the heated neutralized intermediate protein slurry to make a finished insoluble pea protein product and a water solution (corresponding to separating water-insoluble materials from  a protein-rich liquid extract) (column 9, lines 15-19); (f) intermixing the neutralized intermediate protein slurry with enzyme (column 9, lines 45-51); (g) heating the neutralized intermediate protein slurry to a suitable temperature for a suitable amount of time (column 9, lines 45-51) such as 155°F for two hours (column 13, lines 35, 40-41); (i) filtering the water solution with a filter sized to remove soluble carbohydrates and ash (corresponding to ultrafiltration membrane to separate water-soluble carbohydrates and other non-proteins) (column 9, lines 52-54); and (j) further processing the protein product remaining in the water solution to create a soluble pea protein product (column 10, lines 25-27; column 11, lines 35-48).  Although Foster teaches that the claimed steps (c) and (h) occur in between claimed steps (e) and (f) instead of in the claimed order, the “selection of any order of performing processing steps is prima facie obvious in the absence of new or unexpected results”.  See MPEP 2144.04.IV(C).
Regarding claim 4, Foster teaches the invention as described above in claim 3, including an enzyme is further added to the water solution before filtering out carbohydrates (column 9, lines 42-51).
Regarding claim 5, Foster teaches the invention as described above in claim 4, including the water solution with an enzyme is further filtered to remove carbohydrates (column 9, lines 52-57).
Regarding claim 6, Foster teaches the invention as described above in claim 3, including filtration or separation of carbohydrates, proteins, and ash from the water solution is performed through centrifugation and ultrafiltration (column 9, lines 19-20, 52-53).
Regarding claim 7, Foster teaches the invention as described above in claim 3, including further processing of the pea protein remaining in the water solution includes removing at least a portion of the water (corresponding to evaporated and spray dried) (column 11, lines 35-48).
Regarding claim 8, Foster teaches the invention as described above in claim 3, including the pea protein concentrate has a solubility greater than 95% (column 11, lines 22-23).  This disclosure means that the pea protein concentrate contains less than 5% of insoluble components which can include insoluble proteins.  Foster does not teach combining the soluble and insoluble pea protein product.  However, not removing the insoluble protein from the soluble protein product is equivalent to adding the insoluble protein back into the soluble protein product, thereby rendering the claim obvious.
Regarding claim 9, Foster teaches the invention as described above in claim 8, including further processing of the pea protein product includes reducing the water content of the product (corresponding to evaporated and spray dried) (column 11, lines 35-48).
Regarding claim 10, Foster teaches the invention as described above in claim 9, including the product has a PDCAAS of at least 0.98 (column 4, lines 62-63), which falls within the claimed range.
Regarding claim 11, Foster teaches the invention as described above in claim 3, including the process comprises (a) making a water insoluble pea protein product (corresponding to “cake fraction”); and (b) making a water soluble pea protein product (column 7, line 1 – column 11, line 48).  It also teaches that the final pea protein concentrate has a solubility greater than 95% (column 11, lines 22-23).  This disclosure means that the final pea protein concentrate contains less than 5% of insoluble components which can include insoluble proteins.  Foster does not teach (c) combining the soluble and insoluble pea protein product.  However, not removing the insoluble protein from the soluble protein product is equivalent to adding the insoluble protein back into the soluble protein product, thereby rendering the claim obvious, especially wherein Foster teaches that the pea protein concentrate has an amino acid profile and digestibility that provides a PDCAAS of at least 0.98 (column 4, lines 62-63), which falls within the claimed range.
Regarding claim 14, Foster teaches the invention as described above in claim 11, including the food product does not contain any animal, egg, gelatin, milk , wheat, or soybean based materials (column 11, lines 58-62).
Regarding claim 16, Foster teaches the invention as described above in claim 14, including the food product is selected from a group comprising non-dairy beverages, non-dairy products (corresponding to non-dairy yogurts), and nutritional beverages (column 12, lines 53-55).
Regarding claim 19, Foster teaches the invention as described above in claim 11, including the pea protein product is added to food products (column 11, lines 49-58).  Although Foster does not disclose all the recited uses in food products, Foster teaches the same pea protein as claimed and instantly disclosed.  As such, the pea protein of Foster would necessarily have the claimed features in the claimed food products.  It is noted that claim 19 is a recitation of an inherent characteristic wherein the pea protein of Foster is capable of comprising the claimed features in the food products.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).
Regarding claim 20, Foster teaches the invention as described above in claim 11, including the food product contains about 1 wt.% to about 99 wt.% pea protein concentrate (column 12, lines 32-34, 38-39) in non-dairy yogurts (column 12, lines 53-55).  Although Foster does not disclose all the recited uses in all the recited food products, Foster teaches the same pea protein as claimed and instantly disclosed.  As such, the pea protein of Foster would necessarily have the claimed features in the claimed food products.  It is noted that claim 20 is a recitation of an inherent characteristic wherein the pea protein of Foster is capable of comprising the claimed features in the claimed products.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Schreiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791